Exhibit 21.1 TRANSCONTINENTAL REALTY INVESTORS, INC. SUBSIDIARIES OF THE REGISTRANT The following is a list of all subsidiaries of and partnership interests of Transcontinental Realty Investors, Inc., the percentage of ownership and the state or other jurisdiction of organization or incorporation as of December 31, 2014 (indention indicates immediate parent entity): Corporations Name of Entity Ownership Jurisdiction Abode Properties Trust, Inc. 100.00% Maryland American Realty Investors, Inc. 1.00% Nevada BW Ranch, Inc. 100.00% Nevada Continental Baronne, Inc. 100.00% Nevada Continental Common, Inc. 100.00% Texas EQK Bridgeview Plaza, Inc. 100.00% Nevada 1925 Valley View, Inc. 100.00% Nevada South Cochran Corporation 100.00% Nevada Income Opportunity Realty Investors, Inc. 81.12% Nevada Kelly Lot Development, Inc. 100.00% Nevada Mandahl Bay Holdings, Inc. 100.00% US Virgin Islands Midland Apartments, Inc. 100.00% Nevada South Toler, Inc. 100.00% Texas T Belmont, Inc. 100.00% Nevada T Castle Glen, Inc. 100.00% Nevada T Island Bay Corp. 100.00% Nevada T Majestic, Inc. 100.00% Nevada T Pinnacle, Inc. 100.00% Nevada T Plum Creek, Inc. 100.00% Nevada T Rogers, Inc. 100.00% Nevada T Summer Breeze, Inc. 100.00% Nevada T. Copperridge, Inc. 100.00% Nevada TCI 151 Acres, Inc. 100.00% Nevada TCI 319 Acres, Inc. 100.00% Nevada TCI 600 Las Colinas, Inc. 100.00% Nevada TCI Anderson Estates, Inc. 100.00% Nevada TCI Audubon Terrace, Inc. 100.00% Nevada TCI Bentonville, Inc. 100.00% Nevada TCI Dedeaux Road, Inc. 100.00% Nevada TCI Denham Springs, Inc. 100.00% Nevada TCI DLJ II, Inc. 100.00% Nevada TCI DLJ III, Inc. 100.00% Nevada TCI Keller Hicks, Inc. 100.00% Nevada TCI LeFlore Estates, Inc. 100.00% Nevada TCI McKinney 34, Inc. 100.00% Nevada TCI McKinney Ranch, Inc. 100.00% Nevada TCI Mercer Crossing, Inc. 100.00% Nevada TCI Monticello Estates, Inc. 100.00% Nevada TCI MS Investment, Inc. 100.00% Mississippi TCI Ocean Estates, Inc. 100.00% Nevada TCI Paramount Terrace, Inc. 100.00% Nevada TCI Park West I, Inc. 100.00% Nevada Park West One Association, Inc. 100.00% Texas TCI Riverwalk I, Inc. 100.00% Nevada TCI Riverwalk II, Inc. 100.00% Nevada TCI UIW, Inc. 100.00% Nevada TCI Valley Ranch 20, Inc. 100.00% Nevada Transcontinental Gautier Land, Inc. 100.00% Nevada Transcontinental Lamar, Inc. 100.00% Nevada Transcontinental Treehouse Corporation 100.00% Nevada LLC interests (including direct and indirect ownership through subsidiaries) Name of Entity Ownership Jurisdiction Abode Acquisitions, LLC 100.00% Nevada Abode Development Properties, LLC 100.00% Nevada Abode Properties GP, LLC 100.00% Delaware Abode Properties LP, LLC 100.00% Delaware ATI Mineral Holdings, LLC 48.10% Nevada Trinity East Energy, LLC 11.78% Texas Audubon Terrace Managing Member, LLC 100.00% Mississippi Audubon Terrace, LLC 100.00% Mississippi David L. Jordan Apartments, Phase III, LLC 0.01% Mississippi Dominion at Mercer Crossing, LLC 100.00% Nevada Dun-Run Development, LLC 100.00% US Virgin Islands Dun-Run Golf, LLC 100.00% US Virgin Islands Dun-Run Restaurants, LLC 100.00% US Virgin Islands EQK Sesame Square, LLC 100.00% Nevada EQK Windmill Farms, LLC 100.00% Nevada Lakeside Lofts Apartments, LLC 100.00% Nevada LeFlore Estates, LLC 0.01% Mississippi Ocean Estates, LLC 0.01% Mississippi Riverwalk Apartments, Phase II, LLC 0.01% Mississippi T Midland, LLC 100.00% Nevada T Mira Bella, LLC 100.00% Nevada T Peninsula Point, LLC 100.00% Nevada T Peterson, LLC 100.00% Nevada T Residential Holdings, LLC 100.00% Nevada Abode Development Holdings, LLC 100.00% Nevada Abode Properties Holdings, LLC 100.00% Nevada Residential Sub I, LLC 100.00% Nevada Residential Sub II, LLC 100.00% Nevada Residential Sub III, LLC 100.00% Nevada Residential Sub IV, LLC 100.00% Nevada Residential Sub V, LLC 100.00% Nevada T Lodges, LLC 100.00% Nevada T Sonoma Court, LLC 100.00% Nevada TCI Blue Ridge, LLC 100.00% Nevada T Sierra Court, LLC 100.00% Nevada T Springs Apts, LLC 100.00% Nevada HGH Sub I, LLC 100.00% Nevada HGH Sub II, LLC 100.00% Nevada HGH Sub III, LLC 100.00% Nevada HGH Sub IV, LLC 100.00% Nevada HGH Sub V, LLC 100.00% Nevada T Sugar Mill II, LLC 100.00% Nevada T Toulon, LLC 100.00% Nevada T Whitman, LLC 100.00% Nevada TCI Clements, LLC 100.00% Nevada TCI Hines Acres, LLC 100.00% Nevada TCI Ladue, LLC 100.00% Nevada TCI Luna Ventures, LLC 100.00% Nevada TCI Manhattan 2, LLC 100.00% Nevada TCI Meridian Acres, LLC 100.00% Nevada TCI Stanford, LLC 100.00% Nevada Three Hickory Center, LLC 100.00% Nevada Travis Ranch, LLC 100.00% Nevada Partnership interests (including direct and indirect ownership through subsidiaries) Name of Entity Ownership Jurisdiction 288 City Park Apartments, LTD 99.00% Texas 30 Castleglen Estates Apartments, LP 99.00% Texas Abode Properties Operating Partnership, LP 100.00% Delaware Anderson Estates, LP 0.01% Mississippi Blue Lake Properties II, LTD 99.00% Texas Blue Lake Properties, LTD 99.00% Texas Breakwater Bay, LTD 99.00% Texas BWR Apartments, LP 99.00% Texas Capitol Hill Limited Partnership 99.00% Arkansas Cascades Apartments, LTD 99.00% Texas CTMGT Land Holdings, LP 19.90% Texas Dakota Arms, LTD 99.00% Texas David L. Jordan Apartments Phase II, LP 0.01% Mississippi DeSoto Apartments, LTD 99.00% Texas DeSoto Ridge Apartments, LTD 99.00% Texas Echo Valley Properties, LTD 99.00% Texas El Paso Legends, LTD 99.00% Texas Falcon Lakes, LTD 99.00% Texas FB Peninsula Point, LTD 24.00% Texas FW Verandas at City View, LTD 99.00% Texas Heather Creek Apartments Mesquite, LTD 99.00% Texas KLP Blue Ridge Apartments, LP 24.00% Texas KLP Dorado Ranch Apartments, LP 99.00% Texas KLP Sugar Mill Apartments, LP 99.00% Texas KLP Toulon Apartments, LP 99.00% Mississippi Laguna at Mira Lago, LTD 99.00% Texas Lake Forest AM, LTD 99.00% Texas Lakeview at Pecan Creek Apartments, LTD 99.00% Texas Loyal Windsong of Fort Worth, LTD 99.00% Texas LPG Apartments, LP 99.99% Texas Mansions of Mansfield Apartments, LTD 99.00% Texas Monticello Estates, LP 0.01% Arkansas Nakash Income Associates 60.00% Georgia Northside on Travis, LTD 99.00% Texas Pacific Galveston Properties, LP 49.00% Texas Parc at Clarksville, LP 99.00% Tennessee Parc at Denham Springs, LP 24.00% Louisiana Parc at Maumelle, LP 99.00% Arkansas Parc at Metro Center, LP 99.00% Tennessee Parc at Rogers, LP 100.00% Arkansas Pecan Pointe, LTD 99.00% Texas Riverwalk Apartments, LP 0.01% Mississippi SA Spanish Trail, LTD 99.00% Texas Sonoma Court, LTD 24.00% Texas The Lodge at Pecan Creek Apartments, LP 0.24% Texas Villas at Park West I, LP 99.00% Colorado Villas at Park West II, LP 99.00% Colorado Vistas of Pinnacle Park, LTD 99.00% Texas Vistas of Vance Jackson, LTD 99.00% Texas Woodmont TCI Group XIV, LP 75.00% Texas Note 1:A list of all subsidiaries of Income Opportunity Realty Investors ("IOT") is filed as exhibit 21.1 to IOT’s Annual Report on Form 10-K for the fiscal year ended December 31, 2014 which was filed with the Commission on March 30, 2015 and is incorporated by reference herein.
